Title: From George Washington to Ezekiel Cheever, 2 April 1778
From: Washington, George
To: Cheever, Ezekiel



Sir
Head Quarters Valley Forge 2d April 1778

I yesterday recd yours of the 15th March with a general Return of the Ordnance, Arms and military Stores at Springfield. I beg you will be as industrious as possible in getting the new Arms cleaned and put in order, and having all the old that are worth repairing made fit for service. You need not wait untill the whole are compleated, but keep sending them forward as they are finished.
I am apprehensive that the direction of my former letter has led you into a mistake, as you seem to think you have the appointment of Commy Genl of Military Stores. If so, it is but proper that I should set you right. Nothing more was meant than to direct to you as the principal Commissary of Stores at Springfield. I am confident that you have

ever exerted yourself for the good of your Country, and if it will be any satisfaction to you, I can assure you that your conduct has always met with my approbation. I am.
